PER CURIAM.
Appellant was charged with resisting arrest without violence, aggravated battery, petit theft, and robbery with a deadly weapon. At the conclusion of the state’s closing arguments, the prosecutor stated that “[t]he only thing for you to do now is return your verdict of guilty. And you’ll feel good when you do it.” Since there was no contemporaneous or specific objection, and because of the overwhelming evidence against appellant in the case, we consider any error resulting from this statement to be harmless. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
We also disagree with appellant’s second argument, that the Prison Releasee Reof-fender Punishment Act, Florida Statutes section 775.082 (1997), is unconstitutional due to the mandatory sentence scheme. This is in conformity with our holding in McKnight v. State, 727 So.2d 314 (Fla. 3d DCA 1999), review granted by McKnight v. State, 740 So.2d 528 (Fla.1999). Accordingly, we affirm, but certify this case so as to pair it for review with McKnight.